
	
		II
		112th CONGRESS
		2d Session
		S. 2033
		IN THE SENATE OF THE UNITED STATES
		
			January 23, 2012
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to end the
		  costly derivatives blended rate loophole, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Closing the Derivatives Blended
			 Rate Loophole Act.
		2.Modifications to
			 treatment of section 1256 contracts
			(a)Elimination of
			 blended capital gain or loss treatment in favor of short-Term capital gain or
			 loss
				(1)In
			 generalParagraph (3) of section 1256(a) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(3)any gain or loss
				with respect to a section 1256 contract shall be treated as short-term capital
				gain or loss,
				and
						.
				(2)Conforming
			 amendmentsSubsection (f) of section 1256 of such Code is amended
			 by striking paragraphs (2), (3), and (4) and by redesignating paragraph (5) as
			 paragraph (2).
				(b)Conforming
			 amendments
				(1)Clause (iv) of
			 section 988(c)(1)(E) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(iv)Treatment of
				certain currency contractsExcept as provided in regulations, in
				the case of a qualified fund, any bank forward contract, any foreign currency
				futures contract traded on a foreign exchange, or to the extent provided in
				regulations any similar instrument, which is not otherwise a section 1256
				contract shall be treated as a section 1256 contract for purposes of section
				1256.
						.
				(2)Subparagraph (A)
			 of section 1212(c)(1) of such Code is amended by striking preceding
			 taxable year and all that follows and inserting preceding
			 taxable year, the amount so allowed shall be treated as short-term capital loss
			 from section 1256 contracts..
				(3)Subparagraph (A)
			 of section 1212(c)(6) of such Code is amended by striking preceding
			 taxable year and all that follows and inserting preceding
			 taxable year, the amount allowed as a carryback shall be treated as short-term
			 gain for the loss year..
				(4)Subparagraph (B)
			 of section 1212(c)(6) of such Code is amended by striking or
			 long-term.
				(5)Subsection (f) of
			 section 1256 of such Code is amended by striking paragraphs (3) and (4) and by
			 redesignating paragraph (5) as paragraph (3).
				(c)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				(2)Conforming
			 amendmentsThe amendments made by paragraphs (2), (3), and (4) of
			 subsection (b) shall apply to losses for taxable years beginning after the date
			 of the enactment of this Act.
				3.Modifications to
			 treatment of dealers in securities and commodities
			(a)Modification of
			 definition of securityParagraph (2) of section 475(c) of the
			 Internal Revenue Code of 1986 is amended by striking the second
			 sentence.
			(b)Required mark
			 to market for dealers in commoditiesSubsection (e) of section
			 475 of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 In the case of a dealer in commodities who elects the application of
			 this subsection, this section shall apply to commodities held by such
			 dealer in paragraph (1) and inserting This section shall apply
			 to commodities held by a dealer in commodities, and
				(2)by striking
			 paragraph (3).
				(c)Commodities
			 derivatives dealersClause (i) of section 1221(b)(1)(B) of the
			 Internal Revenue Code of 1986 is amended by striking a note, bond, or
			 other evidence of indebtedness, or a section 1256 contract (as defined in
			 section 1256(b)) and inserting or a note, bond, or other
			 evidence of indebtedness).
			(d)Technical
			 amendmentParagraph (1) of section 1402(i) of the Internal
			 Revenue Code of 1986 is amended by striking subsection (a)(3)(A)
			 and inserting subsection (a)(3).
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
